8433DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al (US 2015/0272569), hereinafter Leimbach.

Regarding claim 8, Leimbach discloses a surgical instrument (Fig. 1) comprising: 
A motor (Para. 0296); 
A current sensor (Para. 0296) configured to sense a current drawn by the motor; 
A position sensor (Fig. 65, items 3210, 3212) configured to sense a position (Para. 0285) of a clamping member (Fig. 65, Para. 0285, sensor 3210, 3212 detect position of sled 3120 which moves with clamping member 280, therefore sensor 3210, 3212 senses the position of clamping member 280); and 
A control circuit (Para. 0296) coupled to the motor, the position sensor, and the current sensor, the control circuit configured to: 
Detect a position of the clamping member (Fig. 50, item 2226) drivable by the motor between a first position (First position is before the staples are deployed) and a second position (Second position is after staples are deployed, cartridge is empty and the clamping member has returned to the starting position), wherein the clamping member is configured to: 
Transition an end effector (Fig. 1, item 300) to a closed position as the clamping member moves along a firing stroke from the first position to the second position; and 
Deploy a plurality of staples (Fig. 1, item 304) from a cartridge (Fig. 1, item 302) positioned in the end effector (Para. 0181, drive member fires a plurality of staples) after the end effector is in the closed position as the clamping member moves to the second position (Para. 0285);  -3-Application Serial No. 15,843,689 Response dated November 12, 2019 Response to Official Action of September 13, 2019 
Wherein the control circuit is further configured to: 
	Retrieve a plurality of pre-defined position ranges of the clamping member (Para. 0285) (Para. 0127, position of clamping member directly corresponds to position of firing member) in the firing stroke stores in a memory (Para. 0127, pre-defined position ranges are starting position, fired position, and the positions in between) (Para. 0290), wherein the plurality of pre-defined position ranges correspond to a driving speed of the clamping member (Para. 0127, the starting position and fired position has a driving speed, the positions in between have a driving speed based on parameters measured in Para. 0290);
Determine that the position detected by the position sensor corresponds to a pre-defined position range in the firing stroke (Para. 0285, position sensor 3210, 3212 determines the firing state of the sled 3122 and clamping member);
Control the motor to make a first change (Para. 0127, first change is made to driving speed at the starting and fired positions) to the driving speed based on the corresponding pre-defined position range of the position detected by the position sensor (Para. 0127);
Detect a current drawn by the motor (Para. 0300) beyond a pre-determined current threshold (Para. 0300);
Cross-reference the current by the motor with the position detected by the position sensor (Para. 0293-0295, in order to control the amount of fluid displacement during the procedure, the instrument must know and cross-reference the thickness of the tissue, which is determined by the detected position, and the resistance of the tissue, which is determined by the detected current); and
Control the motor to make a second change to the driving speed (Para. 0300) based on the detected current (Para. 0300) being greater than or equal to the pre-determined current threshold (Para. 0300) within the pre-defined position range (Para. 0293-0300).

Regarding claim 9, Leimbach discloses the surgical instrument wherein the clamping member is configured to deploy staples from a staple cartridge positioned within the end effector and wherein a pre-defined position range corresponds to a position (Para. 0285, one of the pre-defined positions is when the staples have been fired) of the clamping member wherein the staples have been fully deployed from the staple cartridge (Para. 0300).  

Regarding claim 10, Leimbach discloses the surgical instrument wherein a pre-defined position range corresponds to a position (Para. 0285, one of the pre-defined positions is when the sled has advanced through the cartridge, which means the end effector is closed) of the clamping member wherein the end effector is in the closed position (Para. 0300).  

Regarding claim 11, Leimbach discloses the surgical instrument wherein the defined position range corresponds to an increase in the current drawn by the motor above a threshold (Para. 0298).  

Regarding claim 12, Leimbach discloses the surgical instrument wherein the control circuit is configured to detect whether a value of the current drawn by the motor exceeds the threshold (Para. 0298-0300).  

Regarding claim 13, Leimbach discloses the surgical instrument wherein the control circuit is configured to detect whether a rate of change of the current drawn by the motor exceeds the threshold (Para. 0298-0300).  

Regarding claim 14, Leimbach discloses the surgical instrument wherein the control circuit is configured to control the motor to decrease the speed at which the clamping member is driven (Para. 0300).

Regarding claim 15, Leimbach discloses a surgical instrument (Fig. 1) comprising: 
A motor (Para. 0296); 
A current sensor (Para. 0296) configured to sense a current drawn by the motor; 
A position sensor (Fig. 65, items 3210, 3212) configured to sense a position (Para. 0285) of a clamping member (Fig. 65, Para. 0285, sensor 3210, 3212 detect position of sled 3120 which moves with clamping member 280, therefore sensor 3210, 3212 senses the position of clamping member 280); and 
A control circuit (Para. 0296) coupled to the motor, the position sensor, and the current sensor, the control circuit configured to: 
	Cause the motor to motivate the clamping member (Para. 0296) to effect a motion at the end effector as the clamping member moves along a predetermined range of positions (Para. 0296);
	Retrieve a plurality of pre-defined position ranges of the clamping member (Para. 0285) (Para. 0127, position of clamping member directly corresponds to position of firing member) in the firing stroke stores in a memory (Para. 0127, pre-defined position ranges are starting position, fired position, and the positions in between) (Para. 0290), wherein the plurality of pre-defined position ranges correspond to a driving speed of the clamping member (Para. 0127, the starting position and fired position has a driving speed, the positions in between have a driving speed based on parameters measured in Para. 0290);
Detect a position of the clamping member (Fig. 50, item 2226) and compare the position to the plurality of predetermined position ranges (Para. 0127, sensors determine where along the firing stroke the firing member is) as the clamping member moves to effect the motion at the end effector (Para. 0285, position sensor 3210, 3212 determines the firing state of the sled 3122 and clamping member);
Compare the position to the plurality of predetermined position ranges (Para. 0127) as the clamping member moves to effect the motion at the end effector (Para. 0127);
Control the motor to make a first change (Para. 0127, first change is made to driving speed at the starting and fired positions) to the driving speed based on the corresponding pre-defined position range of the position detected by the position sensor (Para. 0127);
Detect a current drawn by the motor (Para. 0300) beyond a pre-determined current threshold (Para. 0300) as the clamping member moves to effect the motion at the end effector; and
Cross-reference the current by the motor with the position detected by the position sensor (Para. 0293-0295, in order to control the amount of fluid displacement during the procedure, the instrument must know and cross-reference the thickness of the tissue, which is determined by the detected position, and the resistance of the tissue, which is determined by the detected current); and
Wherein detecting that the current is greater than or equal to the predetermined current threshold (Para. 0300) at a predetermined position range causes the control circuit to control the motor to change a speed at which the clamping member is driven (Para. 0300).

	Regarding claim 17, Leimbach discloses the surgical instrument wherein the control circuit is further configured to: retrieve a speed change for the clamping member from the memory for the pre-defined position range (Para. 0230) (Para. 0294, current is monitored at pre-defined positions and the speed is changed based on the pre-defined velocity profile).

Regarding claim 18, Leimbach discloses a surgical instrument (Fig. 1) comprising: 
A motor (Para. 0296); 
A current sensor (Para. 0296) configured to sense a current drawn by the motor; 
A position sensor (Fig. 65, items 3210, 3212) configured to sense a position (Para. 0285) of a clamping member (Fig. 65, Para. 0285, sensor 3210, 3212 detect position of sled 3120 which moves with clamping member 280, therefore sensor 3210, 3212 senses the position of clamping member 280); wherein the clamping member is drivable by the motor between a first position (Para. 0285) and a second position (Para. 0285), and wherein the clamping member is configured to:  
Transition an end effector to a closed position (Para. 0123) as the clamping member moves along a firing stroke (Para. 0123) from the first position to the second position (Para. 0123); and
Deploy a plurality of staples (Para. 0205) from a cartridge (Fig. 1, item 302, 304) positioned in the end effector after the end effector is in the closed position as the clamping member moves to the second position (Para. 0205); and
A control circuit (Para. 0296) coupled to the motor, the position sensor, and the current sensor, the control circuit configured to: 
	Detect a third position of the clamping member (Para. 0296);
Retrieve a plurality of pre-defined position ranges of the clamping member (Para. 0285) (Para. 0127, position of clamping member directly corresponds to position of firing member) in the firing stroke stores in a memory (Para. 0127, pre-defined position ranges are starting position, fired position, and the positions in between) (Para. 0290), wherein the plurality of pre-defined position ranges correspond to a driving speed of the clamping member (Para. 0127, the starting position and fired position has a driving speed, the positions in between have a driving speed based on parameters measured in Para. 0290);
Determine that the third position detected by the position sensor corresponds to a first pre-defined position range in the firing stroke (Para. 0285, position sensor 3210, 3212 determines the firing state of the sled 3122 and clamping member);
Control the motor to make a first change (Para. 0127, first change is made to driving speed at the starting and fired positions) to the driving speed based on the corresponding pre-defined position range of the position detected by the position sensor (Para. 0127);
Detect a fourth position (Para. 0296, position sensor detects a plurality of positions along the firing path) of the clamping member, wherein the fourth position is detected after the third position;
Determine that the fourth position detected by the position sensor corresponds to a second pre-defined position range in the firing stroke (Para. 0285, position sensor 3210, 3212 determines the firing state of the sled 3122 and clamping member);
Detect a current drawn by the motor (Para. 0300) beyond a pre-determined current threshold (Para. 0300) at the fourth position;
Cross-reference the current by the motor with the fourth position detected by the position sensor (Para. 0293-0295, in order to control the amount of fluid displacement during the procedure, the instrument must know and cross-reference the thickness of the tissue, which is determined by the detected position, and the resistance of the tissue, which is determined by the detected current); and
Control the motor to make a second change to the driving speed (Para. 0300) based on the current being greater than or equal to the predetermined current threshold (Para. 0300) within the second pre-defined position range (Para. 0293-0300).

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that claim 8, 15, and 18 are not anticipated by Leimbach, Examiner disagrees.  Applicant has not pointed to why Leimbach does not disclose the limitations of the pending claims, thus Examiner directs Applicant to the above 35 U.S.C. 102 rejection of claims 8-15 and 17-18 for details on Leimbach’s disclosure of the claim limitations.  Therefore the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731